Citation Nr: 1809657	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  14-22 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for Crohn's disease.


REPRESENTATION

Veteran represented by:	John P. Dorrity, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of the RO in Newark, New Jersey.

The Veteran testified before the undersigned Veterans Law Judge during a December 2017 videoconference hearing.  The transcript is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

The Veteran asserts that his Crohn's disease began in service.  The Board notes that the Veteran has not been afforded a VA examination with respect to the claim. For the reasons explained below, a remand for a VA examination is required. 

There is no dispute that the Veteran has a current disability, and that he was treated for stomach cramps in service.  See March 1971 service treatment record.  Moreover, he offered sworn testimony regarding additional symptoms for which he sought treatment while serving on three separate vessels during service.  He also submitted written statements that he was exposed to JPS jet fuel, chlorethane, red lead paint and mothball preservatives, in service.  Thus, the remaining question is whether the current disability is related to the in-service symptoms and/or exposure.  

The Veteran's private physician, Dr. N.W. who has treated the Veteran for the disability for approximately 20 years, offered an opinion that it is "certainly possible" that the Veteran developed Crohn's as a result of chemical exposure in service.  See December 2017 letter from Dr. N.W.  The private physician explained that Crohn's disease is an autoimmune disease and it has been linked in some studies to occupational chemical exposure.  Dr. N.W. cited the chemicals to which the Veteran reported exposure in service (JPS jet fuel, chlorethane, red lead paint and mothball preservatives) and noted that all of these agents can have toxic effects.  Id.

While Dr. N.W.'s letter is an indication that the Crohn's disease began in service, Dr. N.W.'s assessment that it is "certainly possible" that it is due to chemical exposures does not rise to the level of finding that it is "at least as likely as not" that the Veteran's Crohn's disease began in service.  Indeed, the opinion is couched more in terms of possibility rather than probability.  Moreover, Dr. N.W. did not indicate whether it is at least as likely as not that the Veteran's in-service symptoms were the beginnings of Crohn's disease.  

As there is evidence of a current disability, in-service treatment for stomach cramps and potential chemical exposures while serving on Navy ships, and an indication that the Veteran's current disability and his service maybe connected, a VA examination or opinion is required to assist in determining whether service connection is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Board leaves it to the discretion of the examiner to determine whether an in-person examination is required.

During the Board hearing, the Veteran confirmed that he only seeks private treatment for his Crohn's disease.  Letters from Dr. N.W. are of record, but the actual treatment records are not.  As the appeal is being remanded, the Veteran should be offered another opportunity to submit the records, or complete the appropriate authorization so that VA may obtain the records on his behalf. 



Accordingly, the case is REMANDED for the following action:

1.  Offer the Veteran the opportunity to submit any outstanding private treatment records regarding his Crohn's disease, particularly from Dr. N.W.  Offer the Veteran the opportunity to complete the appropriate authorization so that VA may obtain the records and/or clarification, on his behalf. 

2.  Following receipt of any records received as a result of items 1, obtain a VA medical opinion for the claimed Crohn's disease.  The electronic claims file, including this remand, must be reviewed by the examiner.  The Board leaves it to the discretion of the examiner to determine whether an in-person examination is necessary.

The examiner is asked to address whether it is at least as likely as not (i.e., 50 percent or greater probability) that the disability had its onset during active service, or is related to any in-service disease, event, or injury, to include the chemical exposures noted above.

In forming any opinion, the examiner should address the March 1971 service treatment record regarding stomach cramps, as well as the Veteran's competent reports of in-service symptoms including bleeding with defecation, and reports of continuity of symptoms since service.  The examiner is also asked to consider the Veteran's wife's statement regarding her observations of the Veteran's stomach complaints since service.  The examiner must also consider Dr. N.W. statements that it is "certainly possible" that the Veteran developed Crohn's disease as a result of exposure to chemicals in service. 

Complete rationale should be provided for any opinion rendered. 

3.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case and allow the Veteran and his agent an appropriate period to respond.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2017).



_________________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




